Citation Nr: 1744360	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

4.  Entitlement to service connection for a hernia. 

5.  Entitlement to service connection for vertigo.

6.  Entitlement to a rating in excess of 40 percent prior to November 1, 2015, and in excess of 10 percent thereafter, for degenerative disc disease of the lumbar spine.

7.  Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, superficial peroneal nerve of the right lower extremity.
8.  Entitlement to a rating in excess of 10 percent for IVDS of the lumbar spine, superficial peroneal nerve of the left lower extremity.

9.  Entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ORDER

The claim of whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disorder is dismissed.

The claim of whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder is dismissed.

The claim of whether new and material evidence has been received to reopen a claim of service connection for depression is dismissed.

The claim of entitlement to service connection for a hernia is dismissed. 

The claim of entitlement to service connection for vertigo is dismissed.

The claim of entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence is dismissed.



FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claims for petitions to reopen the previously denied claims of service connection for a bilateral shoulder disorder, a bilateral knee disorder, and depression; service connection for a hernia and vertigo; and entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for a petition to reopen the previously denied claim of service connection for a bilateral shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for a petition to reopen the previously denied claim of service connection for a bilateral knee disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the claim for a petition to reopen the previously denied claim of service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the claim for service connection for a hernia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal of the claim for service connection for vertigo by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
6.  The criteria for withdrawal of an appeal of the claim for a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran had active military service from April 1968 to March 1970, from October 1976 to September 1979, and from March 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In May 2015 and February 2017, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The issues of increased ratings for the lumbar spine and bilateral lower extremities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

During this appeal, in an August 2015 rating decision, the Veteran's disability rating for his lumbar spine disability was reduced from 40 percent to 10 percent effective November 1, 2015.  As shown on the first page, the Board has characterized the Veteran's lumbar spine rating claim as including staged ratings.

I.  VA's Duties to Notify and Assist

As the Board is dismissing the withdrawn claims, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary. 


 
II.  Analysis 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the petitions to reopen the previously denied claims of service connection for a bilateral shoulder disorder, a bilateral knee disorder, and depression; service connection for a hernia and vertigo; and entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence.  See February 2017 Hearing Transcript (T.) at 2-3.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the petitions to reopen the previously denied claims of service connection for a bilateral shoulder disorder, a bilateral knee disorder, and depression; service connection for a hernia and vertigo; and entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence, and they are dismissed.


REMAND

A remand is necessary for the remaining issues.  At his 2017 hearing, the Veteran testified that his three disabilities still on appeal had worsened since the last examination in 2014.  T. at 10.  Therefore, a remand is necessary to provide the Veteran with a new VA examination.

Also, with regards to the Veteran's lumbar spine disability, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from July 2014, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus also necessary under 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the Atlanta VA Medical Center; from Dr. V.G.; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examination(s) to determine the severity of the service-connected lumbar spine and bilateral lower extremity disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner(s) is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities (including bilateral superficial peroneal nerve disorders) that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination findings comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


